DETAILED ACTION
This office action is in response to the communication received on 12/08/2021 concerning application no. 16/764,031 filed on 05/14/2020.
Claims 1-2, 4-6, and 8-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
Claims 1-2, 4-6, and 8-20 are pending.	

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (PGPUB No. US 2010/0312120) in view of Chen et al. (US Patent No. 6,139,496).

Regarding claim 1, Meier teaches an ultrasound device, comprising: 
a housing (Housing 2500); and 
a first ultrasound transducer array (Transducer array 1210) arranged along a first axis of the ultrasound device and configured to generate a first ultrasound signal representative of a subject's anatomy along the first axis (Paragraph 0041 teaches that the transducer array 1210 is aligned along the axis 3210. These arrays are used to emit and detect ultrasonic beams. Paragraph 0042 teaches that the image from the arrays 1210 and 1220 are displayed on the display 1300. Abstract teaches this is used to image the target region. See Fig. 2-3 and 5);
a second ultrasound transducer array (Transducer array 1220) arranged along a second axis of the ultrasound device and configured to generate a second ultrasound signal representative of the subject's anatomy along the second axis, the first axis disposed at an angle with respect to the second axis (Paragraph 0041 teaches that the transducer array 1220 is aligned along the axis 3220. These arrays are used to emit and detect ultrasonic beams. Paragraph 0042 teaches that the image from the arrays 1210 and 1220 are displayed on the display 1300. Abstract teaches this is used to image the target region. See Fig. 2-3 and 5);
one or more visual indicators (Display 1300); and 
Processor 1100) in communication with the first ultrasound transducer array, the second ultrasound transducer array, and the one or more visual indicators (Fig. 1 shows the processor working with the ultrasound arrays 1200 and the display 1300), wherein the logic circuit configured to:
determine an orientation of the ultrasound device with respect to the subject's anatomy based on the first ultrasound signal and the second ultrasound signal (Abstract teaches that the display provides information of the transducers that are scanning a target region. The first array is used to align with the longitudinal plane of the target region and the second array is used to align with the transverse plane. Paragraph 0031 teaches that the display presents an image comprising transverse view of a transverse cross-section of the target zone along the second axis. The display in Fig. 2 shows a circular structure and paragraph 0073 discuses that the circular structure is a blood vessel 14500);
indicate, via the one or more visual indicators, a direction to orient the ultrasound device based on the determined orientation such that the first axis is aligned with the subject's anatomy (Abstract teaches that the display provides information of the transducers that are scanning a target region. The first array is used to align with the longitudinal plane of the target region and the second array is used to align with the transverse plane. Paragraph 0031 teaches that the display presents an image comprising transverse view of a transverse cross-section of the target zone along the second axis. The display in Fig. 2 shows a circular structure and paragraph 0073 discuses that the circular structure is a blood vessel 14500).
	While Meier teaches a housing with two transducer arrays, a display, and a processor (Paragraphs 0038 and 0039) and it is well-known that a circuit board is responsible for holding electrical components1, Meier is silent regarding an ultrasound device, comprising
at least one circuit board disposed within the housing, 

wherein the array is disposed on the first circuit board in an orientation facing the subject's anatomy, 
wherein the one or more visual indicators are disposed on the second circuit board in an orientation facing a user of the ultrasound device.
In an analogous imaging field of endeavor, regarding display assisted ultrasound imaging, Chen teaches an ultrasound device, comprising
at least one circuit board disposed within the housing (Intermediate circuit 230. This is shown to be in the housing 225 in Fig. 4), 
wherein the at least one circuit board comprises a first circuit board and a second circuit board parallel to the first circuit board (Col. 7, line 46-55, teach that the intermediate circuit 230 has first and second circuit boards 231 and 232. Fig. 4 shows the circuit boards 231 and 232 in a parallel orientation to one another), 
wherein the array is disposed on the first circuit board in an orientation facing the subject's anatomy (Col. 9, lines 24-29, teach that the transducer array is connected to the circuit board 232. Col. 7, lines 1-24, teaches that the probe is able to image regions of interest), 
wherein the one or more visual indicators are disposed on the second circuit board in an orientation facing a user of the ultrasound device (Col. 9, lines 6-23, teach that the circuit 231 produces drive signals to provide graphical representations to the display 218. Abstract teaches that the operator interface shows the image that is observable to the operator).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Meier with Chen’s teaching of parallel circuit boards. This teaching would be incorporated into Meier with Chen’s first circuit boards connected to the display and the second circuit board connected to Meier’s two arrays with the circuit boards being parallel to one another. This modified apparatus would provide a user with a compact and easily manipulated probe assembly (Col. 1, 

	Regarding claim 2, modified Meier teaches the ultrasound device in claim 1, as discussed above.
	Meier further teaches an ultrasound device, wherein the first axis is orthogonal to the second axis (Paragraph 0041 teaches that the transducer array 1210 is aligned along the axis 3210. Paragraph 0041 teaches that the transducer array 1220 is aligned along the axis 3220. Fig. 3 shows the axis to be perpendicular to one another).

Regarding claim 6, modified Meier teaches the ultrasound device in claim 1, as discussed above.
Meier further teaches an ultrasound device, wherein the one or more visual indicators comprise at least one of a light, an arrow, a triangular shape, or a graphical line (Paragraph 0057 teaches that the monitoring device has central pointers 2400 and 2600 to correspond to the axes 3210 and 3220 of the transducer arrays. Fig. 2 shows the display with the central pointers and lines to show the center. Paragraph 0039 teaches that the display can be an LCD, touch screen, and a TFT display).

Regarding claim 14, Meier teaches a method of ultrasound scanning, comprising: 
generating a first ultrasound signal by a first ultrasound transducer array of an ultrasound device (Paragraph 0041 teaches that the transducer array 1210 is aligned along the axis 3210. These arrays are used to emit and detect ultrasonic beams. Paragraph 0042 teaches that the image from the arrays 1210 and 1220 are displayed on the display 1300), wherein the ultrasound device comprises: 
a housing (Housing 2500); and 
the first ultrasound transducer array (Transducer array 1210) arranged along a first axis of the ultrasound device, wherein the first ultrasound signal is representative of a subject's anatomy along the first axis of the ultrasound device (Paragraph 0041 teaches that the transducer array 1210 is aligned along the axis 3210. These arrays are used to emit and detect ultrasonic beams. Paragraph 0042 teaches that the image from the arrays 1210 and 1220 are displayed on the display 1300. Abstract teaches this is used to image the target region. See Fig. 2-3 and 5);
a second ultrasound transducer array (Transducer array 1220) arranged along a second axis of the ultrasound device, wherein the first axis is disposed at angle with respect to the second axis (Paragraph 0041 teaches that the transducer array 1220 is aligned along the axis 3220. These arrays are used to emit and detect ultrasonic beams. Paragraph 0042 teaches that the image from the arrays 1210 and 1220 are displayed on the display 1300. Abstract teaches this is used to image the target region. See Fig. 2-3 and 5. Paragraph 0041 teaches that the transducer array 1210 is aligned along the axis 3210. Paragraph 0041 teaches that the transducer array 1220 is aligned along the axis 3220. Fig. 3 shows the axis to be perpendicular to one another);
one or more visual indicators (Display 1300); 
a logic circuit (Processor 1100) in communication with the first ultrasound transducer array, the second ultrasound transducer array, and the one or more visual indicators (Fig. 1 shows the processor working with the ultrasound arrays 1200 and the display 1300),
generating a second ultrasound signal by the second ultrasound transducer array wherein the second ultrasound signal is representative of the subject's anatomy along the second axis (Paragraph 0041 teaches that the transducer array 1220 is aligned along the axis 3220. These arrays are used to emit and detect ultrasonic beams. Paragraph 0042 teaches that the image from the arrays 1210 and 1220 are displayed on the display 1300); and 
determining, by the logic circuit; an orientation of the ultrasound device with respect to the subject's anatomy based on the first ultrasound signal and the second ultrasound signal (Abstract teaches that the display provides information of the transducers that are scanning a target region. The first array is used to align with the longitudinal plane of the target region and the second array is used to align with the transverse plane. Paragraph 0031 teaches that the display presents an image comprising transverse view of a transverse cross-section of the target zone along the second axis. The display in Fig. 2 shows a circular structure and paragraph 0073 discuses that the circular structure is a blood vessel 14500);
indicating, via the one or more visual indicators, a direction to orient the ultrasound device based on the determined orientation such that the first axis is aligned with the subject's anatomy (Abstract teaches that the display provides information of the transducers that are scanning a target region. The first array is used to align with the longitudinal plane of the target region and the second array is used to align with the transverse plane. Paragraph 0031 teaches that the display presents an image comprising transverse view of a transverse cross-section of the target zone along the second axis. The display in Fig. 2 shows a circular structure and paragraph 0073 discuses that the circular structure is a blood vessel 14500).
	While Meier teaches a housing with two transducer arrays, a display, and a processor (Paragraphs 0038 and 0039) and it is well-known that a circuit board is responsible for holding electrical components2, Meier is silent regarding a method, comprising:
at least one circuit board disposed within the housing, wherein the at least one circuit board comprises;
	wherein the at least one circuit board comprises a first circuit board and a second circuit board parallel to the first circuit board, wherein the array are disposed on the first circuit board in an orientation facing the subject's anatomy, and wherein the one or more visual indicators are disposed on the second circuit board in an orientation facing a user of the ultrasound device.
In an analogous imaging field of endeavor, regarding display assisted ultrasound imaging, Chen teaches an method, comprising:
Intermediate circuit 230. This is shown to be in the housing 225 in Fig. 4), wherein the at least one circuit board comprises; 
wherein the at least one circuit board comprises a first circuit board and a second circuit board parallel to the first circuit board (Col. 7, line 46-55, teach that the intermediate circuit 230 has first and second circuit boards 231 and 232. Fig. 4 shows the circuit boards 231 and 232 in a parallel orientation to one another), wherein the array are disposed on the first circuit board in an orientation facing the subject's anatomy (Col. 9, lines 24-29, teach that the transducer array is connected to the circuit board 232. Col. 7, lines 1-24, teaches that the probe is able to image regions of interest), and wherein the one or more visual indicators are disposed on the second circuit board in an orientation facing a user of the ultrasound device (Col. 9, lines 6-23, teach that the circuit 231 produces drive signals to provide graphical representations to the display 218. Abstract teaches that the operator interface shows the image that is observable to the operator).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Meier with Chen’s teaching of parallel circuit boards. This teaching would be incorporated into Meier with Chen’s first circuit boards connected to the display and the second circuit board connected to Meier’s two arrays with the circuit boards being parallel to one another. This modified method would provide a user with a compact and easily manipulated probe assembly (Col. 1, lines 9-10 of Chen). Furthermore, the modified method would be inexpensive (Col. 5, lines 19-21, of Chen).

Regarding claim 15, modified Meier teaches the method in claim 14, as discussed above.
Meier further teaches a method, wherein the first axis is orthogonal to the second axis (Paragraph 0041 teaches that the transducer array 1210 is aligned along the axis 3210. Paragraph 0041 teaches that the transducer array 1220 is aligned along the axis 3220. Fig. 3 shows the axis to be perpendicular to one another).


Meier further teaches a method, wherein the generating the first ultrasound signal includes beamforming a plurality of ultrasound echo signals received from the first ultrasound transducer array (Paragraph 0041 teaches that the transducer arrays are transducer arrays that emit and detect ultrasonic beams. Paragraph 0045 teaches that the beamformer 1400 is able to manipulate the timing, strength, angle, amplitude, and/or phase of ultrasound signals of the transducer arrays).

Regarding claim 18, modified Meier teaches the method in claim 14, as discussed above.
Meier further teaches a method, wherein the one or more visual indicators comprise at least one of a light, an arrow, a triangular shape, or a graphical line (Paragraph 0057 teaches that the monitoring device has central pointers 2400 and 2600 to correspond to the axes 3210 and 3220 of the transducer arrays. Fig. 2 shows the display with the central pointers and lines to show the center. Paragraph 0039 teaches that the display can be an LCD, touch screen, and a TFT display).

Claims 4-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (PGPUB No. US 2010/0312120) in view of Chen et al. (US Patent No. 6,139,496) further in view of Kantorovich (US Patent No. 6,261,233).

Regarding claim 4, modified Meier teaches the ultrasound device in claim 1, as discussed above.
	However, the combination of Meier and Chen is silent regarding an ultrasound device, wherein the logic circuit is further configured to: 
determine Doppler measures based on the first ultrasound signal and the second ultrasound signal; and 
determine the orientation based on the Doppler measures.

determine Doppler measures based on the first ultrasound signal and the second ultrasound signal (Col. 25, lines 1-15, teach that the velocity of the flow is determined and the frequencies of the beams 304 and 306 can be calculated based on the velocity information. This frequency information is then used in the determination of the angle gamma by equation 14. Equation 15 also shows the velocity relationship to the angle gamma. The transducers 300 and 302 are related to each other with the angle, phi. Equation 14 shows the calculation for the value of gamma. See Fig. 18); and
determine the orientation based on the Doppler measures (Col. 25, lines 1-15, teach that the velocity of the flow is determined and the frequencies of the beams 304 and 306 can be calculated based on the velocity information. This frequency information is then used in the determination of the angle gamma by equation 14. Equation 15 also shows the velocity relationship to the angle gamma. The transducers 300 and 302 are related to each other with the angle, phi. Equation 14 shows the calculation for the value of gamma. See Fig. 18).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier and Chen with Kantorovich’s teaching of the determination of Doppler measures and orientation. This modified apparatus would allow for non-invasive measurement of parameters of the cardiovascular system, such as local blood flow volume, blood pressure and detection of gas bubbles in the blood (Col. 1, lines 13-15 of Kantorovich). Furthermore, the collected data is precise (Col. 2, lines 13 of Kantorovich).

Regarding claim 5, modified Meier teaches the ultrasound device in claim 1, as discussed above.
	However, the combination of Meier and Chen is silent regarding an ultrasound device, wherein the logic circuit is further configured to: 

determine the orientation based on the signal intensity measures.
	In an analogous imaging field of endeavor, regarding ultrasound imaging and data collection of blood vessels, Kantorovich teaches an ultrasound device, wherein the logic circuit is further configured to: 
determine signal intensity measures based on the first ultrasound signal and second ultrasound signal (Claim 1, teaches the first and second Doppler shifted measurements are detected and are filtered to provide a peak signal amplitude that is used in the determination of the velocity signals); and
determine the orientation based on the signal intensity measures (Col. 26, lines 24-65 teach that the velocity information is related to the frequencies that correspond to the different transducers and the relationship of the transducers’ frequency to the angles gamma and phi. The transducers 300 and 302 are related to each other with the angle, phi. Equation 14 shows the calculation for the value of gamma. See Fig. 18). measures (Col. 26, lines 24-65 teach that the velocity information is related to the frequencies that correspond to the different transducers and the relationship of the transducers’ frequency to the angles gamma and phi. The transducers 300 and 302 are related to each other with the angle, phi. Equation 14 shows the calculation for the value of gamma. See Fig. 18).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier and Chen with Kantorovich’s teaching of determining signal intensity and orientation. This modified apparatus would allow for non-invasive measurement of parameters of the cardiovascular system, such as local blood flow volume, blood pressure and detection of gas bubbles in the blood (Col. 1, lines 13-15 of Kantorovich). Furthermore, the collected data is precise (Col. 2, lines 13 of Kantorovich).


	However, the combination of Meier and Chen is silent regarding a method, further comprising: 
determining at least one of Doppler measures or intensity measures based on the first ultrasound signal and the second ultrasound signal; and 
determining the orientation based on the at least one of Doppler measures or intensity measures.
In an analogous imaging field of endeavor, regarding ultrasound imaging and data collection of blood vessels, Kantorovich teaches a method, further comprising: 
determining at least one of Doppler measures or intensity measures based on the first ultrasound signal and the second ultrasound signal (Col. 25, lines 1-15, teach that the velocity of the flow is determined and the frequencies of the beams 304 and 306 can be calculated based on the velocity information. This frequency information is then used in the determination of the angle gamma by equation 14. Equation 15 also shows the velocity relationship to the angle gamma. The transducers 300 and 302 are related to each other with the angle, phi. Equation 14 shows the calculation for the value of gamma. See Fig. 18); and
determining the orientation based on the at least one of Doppler measures or intensity measures (Col. 25, lines 1-15, teach that the velocity of the flow is determined and the frequencies of the beams 304 and 306 can be calculated based on the velocity information. This frequency information is then used in the determination of the angle gamma by equation 14. Equation 15 also shows the velocity relationship to the angle gamma. The transducers 300 and 302 are related to each other with the angle, phi. Equation 14 shows the calculation for the value of gamma. See Fig. 18).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier and Chen with Kantorovich’s teaching of the determination of Doppler measures and orientation. This modified method would allow for non-invasive measurement of parameters of the cardiovascular system, such as local blood flow volume, blood pressure and detection of gas bubbles in the blood (Col. 1, lines 13-15 of Kantorovich). Furthermore, the collected data is precise (Col. 2, lines 13 of Kantorovich).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (PGPUB No. US 2010/0312120) in view of Chen et al. (US Patent No. 6,139,496) further in view of Murai et al. (PGPUB No. US 2015/0126865).

Regarding claim 8, modified Meier teaches the ultrasound device in claim 1, as discussed above.
Meier further teaches an ultrasound device, wherein the subject's anatomy includes a blood vessel, and wherein the logic circuit is further configured to: 
determine that the first axis of the ultrasound device is aligned with an axis of blood flow in the blood vessel (Paragraphs 0073-0074 teaches that the axes can be aligned with the cross-section of the blood vessel 14500. This alignment can happen in the transverse of the longitudinal directions. See Fig. 16-17).
	However, the combination of Meier and Chen is silent regarding an ultrasound device,
indicate, via the one or more visual indicators, an alignment completion in response to determining that the first axis of the ultrasound device is aligned with the axis of blood flow in the blood vessel.
In an analogous imaging field of endeavor, regarding the imaging of a blood vessel with Doppler imaging, Murai teaches an ultrasound device, wherein the logic circuit configured to:
indicate, via the one or more visual indicators, an alignment completion in response to determining that the first axis of the ultrasound device is aligned with the axis of blood flow in the blood vessel (Paragraph 0072 teaches that the light emission can be done when the probe has reached above the blood vessel 6. This allows for a notification signal to be transmitted. Paragraph 0128 teaches that the arrangement direction markers work as the notification section 58. Paragraph 0048 teaches that the notification section 58 provides notification when the probe is in the presence of target tissue).


Regarding claim 19, modified Meier teaches the method in claim 14, as discussed above.
Meier further teaches a method, wherein the subject's anatomy includes a blood vessel, wherein the method further comprises:
determining that the first axis of the ultrasound device is aligned with an axis of blood flow in the blood vessel (Paragraphs 0073-0074 teaches that the axes can be aligned with the cross-section of the blood vessel 14500. This alignment can happen in the transverse of the longitudinal directions. See Fig. 16-17).
	However, the combination of Meier and Chen is silent regarding a method, wherein the method further comprises:
indicating, via the one or more visual indicators, an alignment completion in response to determining that the first axis of the ultrasound device is aligned with the axis of blood flow in the blood vessel, wherein the one or more visual indicators comprise at least one of a light, an arrow, a triangular shape, or a graphical line.
In an analogous imaging field of endeavor, regarding the imaging of a blood vessel with Doppler imaging, Murai teaches a method, wherein the method further comprises:
indicating, via the one or more visual indicators, an alignment completion in response to determining that the first axis of the ultrasound device is aligned with the axis of blood flow in the blood vessel, wherein the one or more visual indicators comprise at least one of a light, an arrow, a triangular shape, or a graphical vessel (Paragraph 0072 teaches that the light emission can be done when the probe has reached above the blood vessel 6. This allows for a notification signal to be transmitted. Paragraph 0128 teaches that the arrangement direction markers work as the notification section 58. Paragraph 0048 teaches that the notification section 58 provides notification when the probe is in the presence of target tissue).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier and Chen with Murai’s teaching of a visual indicator assisting with ultrasound alignment with respect to a vessel. This modified method would provide the user with an ultrasound target position detection method at a lower cost (Paragraph 0009 of Murai).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (PGPUB No. US 2010/0312120) in view of Chen et al. (US Patent No. 6,139,496) further in view of Imran et al. (US Patent No. 6,251,073).

Regarding claim 9, modified Meier teaches the ultrasound device in claim 1, as discussed above.
However, the combination of Meier and Chen is silent regarding an ultrasound device, further comprising: 
a top plane; 
a bottom plane opposite the top plane; and 
an opening extending through the ultrasound device from the top plane to the bottom plane, the opening aligned with the first axis of the ultrasound device and configured to receive a medical device for insertion into the blood vessel, wherein the medical device comprises at least one of a needle or a catheter.
In an analogous imaging field of endeavor, regarding the ultrasound imaging of anatomy, Imran teaches an ultrasound device, further comprising: 
a top plane (Top plane of the legs 206 and 207); 
a bottom plane opposite the top plane (Bottom plane of the legs 206 and 207); and 
The top and bottom parts of the legs 206 and 207 define the planes and the space between them provides an opening), the opening aligned with the first axis of the ultrasound device and configured to receive a medical device for insertion into the blood vessel (The opening is perpendicular to the planes defined by the legs 206 and 207. Col. 10, lines 22-24, teaches that the blood can be withdrawn from a vessel of a patient that is below the device), wherein the medical device comprises at least one of a needle or a catheter (Fig. 6 shows a needle. Col. 10, lines 22-24 teaches a needle is used).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier and Chen with Imran’s teaching of an opening that allows for a needle to be inserted and two planes. This modified apparatus would allow for a user to target tissue and allow for the withdrawal of blood (Col. 10, lines 22-24 of Imran).

Regarding claim 10, modified Meier teaches the ultrasound device in claim 9, as discussed above.
	However, the combination of Meier and Chen is silent regarding an ultrasound device, wherein the first ultrasound transducer array and the second ultrasound transducer array are spatially separated by the opening.
	In an analogous imaging field of endeavor, regarding the ultrasound imaging of anatomy, Imran teaches an ultrasound device, wherein the first ultrasound transducer array and the second ultrasound transducer array are spatially separated by the opening (Fig. 18 shows the transducers 300 and 302 are spaced apart from one another and the have an opening between them. Fig. 1A also shows an opening between the two transducers).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier and Chen with Imran’s teaching of the separation of a first and second array. This modified apparatus would allow for a user to target tissue and allow for the withdrawal of blood (Col. 10, lines 22-24 of Imran).

Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (PGPUB No. US 2010/0312120) in view of Chen et al. (US Patent No. 6,139,496) further in view of Hoctor et al. (PGPUB No. US 2006/0211942).

Regarding claim 11, modified Meier teaches the ultrasound device in claim 1, as discussed above.
However, the combination of Meier and Chen is silent regarding an ultrasound device, further comprising a communication interface in communication with the logic circuit and a remote device, the communication interface configured to transmit the first ultrasound signal and the second ultrasound signal to the remote device for displaying an image of the subject's anatomy based on at least one of the first ultrasound signal or the second ultrasound signal.
In an analogous imaging field of endeavor, regarding the ultrasound scanning of blood vessels, Hoctor teaches an ultrasound device, further comprising a communication interface in communication with the logic circuit and a remote device (Connection of the Ultrasound detector/actuator 22 to the central processor 16), the communication interface configured to transmit the first ultrasound signal and the second ultrasound signal to the remote device for displaying an image of the subject's anatomy based on at least one of the first ultrasound signal or the second ultrasound signal (Paragraph 0039 teaches that the connection to the processor 16 can be done wirelessly. Paragraphs 0042-0042 teaches that the data is able to be used for image generation of the blood vessels. Paragraph 0093 teaches that the data is displayed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kantorovich and Imran with Hoctor’s teaching of a communication with a remote device for the display of an image. This modified ultrasound device would provide the user with a more accurate, continuous, non-invasive blood pressure measurement technique and method (Paragraph 0010 of Hoctor). Furthermore, this monitoring is practical and relation for obtaining vasculature information (Paragraph 0002 of Hoctor).


Meier further teaches an ultrasound device, wherein the logic circuit is further configured to receive, via the communication interface, a control signal for configuring at least one of the first ultrasound transducer array or the second ultrasound transducer array (Paragraph 0039 teaches that the display screen can be a touch screen or have a keypad that is able to provide input. The information can be entered into the data entry screen and stored in the memory and correlated to information or images in the memory. Paragraph 0049 teaches that the switch 1600 is able to activate and deactivate the transducer arrays and change the images that are shown on the display).

Regarding claim 13, modified Meier teaches the ultrasound device in claim 11, as discussed above.
	However, the combination of Meier and Chen is silent regarding an ultrasound device, wherein the communication interface is a wireless link.
	In an analogous imaging field of endeavor, regarding the ultrasound scanning of blood vessels, Hoctor teaches an ultrasound device, wherein the communication interface is a wireless link (Paragraph 0039 teaches that the connection to the processor 16 can be done wirelessly and allows for the control of the probes).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier and Chen with Hoctor’s teaching of wireless communication link. This modified ultrasound device would provide the user with a more accurate, continuous, non-invasive blood pressure measurement technique and method (Paragraph 0010 of Hoctor). Furthermore, this monitoring is practical and relation for obtaining vasculature information (Paragraph 0002 of Hoctor).

Regarding claim 20, modified Meier teaches the method in claim 14, as discussed above.

displaying an image of the subject's anatomy based on at least one of the first ultrasound signal or the second ultrasound signal (Abstract teaches that the display provides information of the transducers that are scanning a target region. The first array is used to align with the longitudinal plane of the target region and the second array is used to align with the transverse plane. Paragraph 0031 teaches that the display presents an image comprising transverse view of a transverse cross-section of the target zone along the second axis. The display in Fig. 2 shows a circular structure and paragraph 0073 discuses that the circular structure is a blood vessel 14500).
	However, the combination of Meier and Chen is silent regarding a method, further comprising: 
transmitting the first ultrasound signal and the second ultrasound signal to a remote device.
In an analogous imaging field of endeavor, regarding the ultrasound scanning of blood vessels, Hoctor teaches a method, further comprising: 
transmitting the first ultrasound signal and the second ultrasound signal to a remote device (Connection of the Ultrasound detector/actuator 22 to the central processor 16).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier and Chen with Hoctor’s teaching of transmission of a signal to a device. This modified ultrasound device would provide the user with a more accurate, continuous, non-invasive blood pressure measurement technique and method (Paragraph 0010 of Hoctor). Furthermore, this monitoring is practical and relation for obtaining vasculature information (Paragraph 0002 of Hoctor).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition of a circuit board: a sheet of insulating material used for the mounting and interconnection (often by a printed circuit) of components in electronic equipment. (Link: https://www.dictionary.com/browse/circuit-board)
        2 Definition of a circuit board: a sheet of insulating material used for the mounting and interconnection (often by a printed circuit) of components in electronic equipment. (Link: https://www.dictionary.com/browse/circuit-board)